145 F.3d 1337
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Douglas Edward GREEN, Plaintiff-Appellant,v.N. MESTRE, Defendant-Appellee.
No. 96-17223.
United States Court of Appeals, Ninth Circuit.
May 22, 1998.

Appeal from the United States District Court for the District of Arizona.
Before: SCHROEDER, TROTT, and FERNANDEZ, Circuit Judges.
MEMORANDUM*
ROLL, J., Presiding


1
Submitted May 14, 1998**


2
Douglas Edward Green, an Arizona state prisoner, appeals pro se the district court's dismissal without prejudice of his 42 U.S.C. § 1983 action on the ground that he failed to comply with the district court's order requiring him to pay a $120 filing fee or submit a certified copy of his inmate trust account statement.  See 28 U.S .C. § 1915(a)(2).  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review the district court's dismissal for an abuse of discretion, See James v. Madison Street Jail, 122 F.3d 27, 27 (9th Cir.1997), and we affirm.


3
The district court warned Green in its original order that failure to timely comply with the provisions in the order would result in a dismissal.  See Fed.R.Civ.P. 41(b); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir.1992).  The district court subsequently gave Green several opportunities to file a certified copy of his trust account.  Under these circumstances, the district court did not abuse its discretion in dismissing without prejudice Green's 42 U.S.C. § 1983 action.  See Ferdik, 963 F.2d at 1260-61.


4
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a); 9th Cir.  R. 34-4.  Accordingly, Green's motion for oral argument is denied